Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 1 of 13 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched

or identify the person by name and address) Case No.
Alcatel s Sn To Oy RS 2 ery. sia
Model: 5044R Be aud el ¢ 3E%

 

IMEI: 015026003060983
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
SEE ATTACHMENT A
located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
® property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1) Distribution of a Controlled Substance
21 U.S.C. 846 Conspiracy to Distribute a Controlled Substance

The application is based on these facts:

SEE ATTACHED AFFIDAVIT

a Continued on the attached sheet.

a Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shee

 

Applicant's signature
Tyler D. Field, Special Agnet DEA

Printed name and title

Sworn to before me and signed in my presence.

pate: 2/2 | A0 _ Fban X how
Judge's signature

City and state: Cincinnati, Ohio Hon. Karen L. Litkovitz, U.S. Magistrate Judge

Printed name and title

 
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 2 of 13 PAGEID #: 2

ATTACHMENT A

The property to be searched:

Subject Telephone 1: Alcatel, Model: 5044R, IMEI: 015026003060983
Subject Telephone 2: iPhone IMEI: 358853 102987039
Subject Telephone 3: Alcatel Model: 4015T IMEI: 013929000758792

Subject Telephone 4: iPhone Model: A1241; Serial Number: 889284H8 Y7H;
IMEI: 011933009234435

Subject Telephone 5: LG Model: LGL34C, MEID DEC: 270113183808537125
Subject Telephone 6: LG IMEI: 354064086724141, S/N: 708CQUK672414

Subject Telephone 7: Samsung, Model: SM-B311V, FCC ID: A3LSMB311V
Subject Telephone 8: ZTE, Model: Z557BL, IMEI: 8653560363 16339

The above items are currently located at the DEA Cincinnati Resident Office, 36 E. 7"

Street, Suite 1900, Cincinnati, Ohio.
This warrant authorizes the forensic examination of the Subject Telephones for the purpose

of identifying the electronically stored information described in Attachment B.
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 3 of 13 PAGEID #: 3

Li

ATTACHMENT B

All records on the Subject Telephones described in Attachment A that relate to

violations of 21 U.S.C. §§ 846 and involve Jerry VAUGHN Jr., and other yet known and

unknown individuals including:

a.

Pm m oO

_

2

Evidence that shows the Device was used to further facilitate the distribution of

illegal narcotics;

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

any information recording schedules or travel;

any and all stored telephone numbers;

any and all text messages, to include incoming, outgoing, saved, deleted, and drafts:
Any and all emails, sent, received, delete, draft and/or saved;

any and all voicemails;

any and all photographs, electronic images, video recordings, and/or images saved
and/or deleted on the cellular device;

Any and all data retrieved from Apps on the device;

any and all entries made in a calendar and/or notebook feature;

any and all personal numbers associated with the cellular device to include the
telephone number, push-to-talk number, make, model, carrier, ESN, IMEI, ICCID,
MEID, SEID, and or IMSI.

Evidence of user attribution showing who used or owned the Subject Telephones

at the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history.
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 4 of 13 PAGEID #: 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF THE SEARCH OF
CELLULAR TELEPHONES DESCRIBED

AS:

Alcatel
Model: 5044R
IMEI: 015026003060983

iPhone
IMEI: 358853102987039

Alcatel
Model: 4015T
IMEI: 013929000758792

iPhone

Model: A1241

Serial Number: 889284H8Y7H
IMEI: 011933009234435

LG
Model: LGL34C
MEID DEC: 270113183808537125

LG
IMEI: 354064086724141
S/N: 708CQUK672414

Samsung
Model: SM-B311V
FCC ID: A3LSMB311V

ZTE
Model: Z557BL
IMEI: 8653560363 16339

Located at the DEA Cincinnati Resident Office

 

CASE NO.

UNDER SEAL
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 5 of 13 PAGEID #: 5

36 E. 7th Street, Suite 1900
Cincinnati, Ohio

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Tyler D. Field, a Special Agent with the Drug Enforcement Administration (DEA), being

first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

Ll I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of property—eight electronic
devices—which are currently in law enforcement possession, and the extraction from that property
of electronically stored information described in Attachment B.
2. I am a Special Agent (SA) of the Drug Enforcement Administration (DEA) and have been
so employed since March 2016. I also serve as a U.S. Army Military Police Major in the Indiana
Army National Guard and have done so for over eighteen years. Prior to being employed with the
DEA, I was employed as a police officer for the Town of Bridgewater, Massachusetts for over
three years. I have graduated from the U.S. Army Military Police School, Plymouth Police
Academy, and DEA Basic Agent Academy. During those courses I received training in the
investigation of offenses involving controlled substances. As a Special Agent of the DEA, my
duties and responsibilities include conducting criminal investigations for violations of federal law,
particularly those found in Title 21 and Title 18 of the United States Code. As a DEA agent, I
have participated in approximately twenty criminal investigations seeking evidence of violations

of the Federal Controlled Substances Act (Title 21, of the United States Code)
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 6 of 13 PAGEID #: 6

B Iam currently assigned to the Cincinnati Resident Office of the DEA. I received specialized
training from the DEA, including the 18-week Basic Agent Training course. That training focused
on methods of unlawful drug trafficking; the identification of controlled substances; surveillance;
undercover operations; confidential source management; the means by which drug traffickers
derive, launder, and conceal their profits from drug trafficking; the use of assets to facilitate
unlawful drug trafficking activity; and the law permitting the forfeiture to the United States of
assets purchased with drug proceeds or assets used or intended to be used to facilitate the drug
violations.

4. As a DEA Agent, I have participated in approximately twenty criminal investigations and
in the execution of numerous search warrants seeking evidence of violations of the Federal
Controlled Substances Act (Title 21, of the United States Code). These warrants covered the
search of locations to include: residences of drug traffickers and their co-conspirators/associates,
drug manufacturing operations, stash houses used as storage and distribution points for controlled
substances, as well as the search of Facebook profiles, e-mail accounts, and mobile telephones.

5. Through my training and experience, I know that those involved in the illegal sale and
distribution of narcotics often store in their cell phones and mobile devices, contact information
for their associates so that they may stay in ready contact with their customers and source(s) of
supply. Often the information stored in the contact list may be in the form of a code to conceal
the true identity of the contact.

6. Through my training and experience, I am aware that drug traffickers often communicate
with their customers, couriers, and/or associates through the use of cellular telephones or use of
multiple telephones or other devices, to avoid detection by law enforcement.

7. The facts in this affidavit come from my personal observations, my training and experience,

and information obtained from other agents and witnesses. This affidavit is intended to show only
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 7 of 13 PAGEID #: 7

that there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

8. The property to be searched:
Subject Telephone 1: Alcatel, Model: 5044R, IMEI: 015026003060983

Subject Telephone 2: iPhone IMEI: 358853 102987039
Subject Telephone 3: Alcatel Model: 4015T IMEI: 013929000758792

Subject Telephone 4: iPhone Model: A1241; Serial Number: 889284H8Y7H
IMEI: 011933009234435

Subject Telephone 5; LG Model: LGL34C, MEID DEC: 270113183808537125
Subject Telephone 6: LG IMEI: 354064086724141, S/N: 708CQUK672414
Subject Telephone 7: Samsung, Model: SM-B311V, FCC ID: A3LSMB311V
Subject Telephone 8: ZTE, Model: Z557BL, IMEI: 8653560363 16339

9. The subject telephones were located and seized from Jerry VAUGHN Jr., in Dayton, Ohio,
referred hereinafter to as the SUBJECT TELEPHONES. The above items are currently in the
custody of DEA Cincinnati.

10. The applied-for warrant would authorize the forensic examination of the SUBJECT

TELEPHONES for the purpose of identifying electronically stored data particularly described in

Attachment B.
SUMMARY OF INVESTIGATION

11. On January 24, 2020, the Honorable Stephanie K. Bowman, United States Magistrate
Judge in the Southern District of Ohio, signed a warrant authorizing the search of a Buick Lucerne

with temporary Ohio license plates K141373 and VIN: 1G4HC5EM6BU140886 (VAUGHN Jr.’s
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 8 of 13 PAGEID #: 8

vehicle), a blue Subaru Outback, Ohio license plate HYD2241, VIN: 4S4BRCCC9C3214280, and
609 N. Eppington Drive, Trotwood, OH 45426, the primary residence of Jerry VAUGHN Jr..

12. On January 27, 2020 at approximately 1:03 p.m., Shannon HIGGINS Sr. departed the area
of 1575 Mandarin Drive, Cincinnati, Ohio according to a court-authorized GPS tracking device
installed on a white Ford Taurus with Ohio License plates HXR3481 (HIGGINS Sr.’s vehicle).
HIGGINS Sr.’s vehicle travelled directly to Luxury Sports Auto Sales located at 5360 W. 3rd
Street, Dayton, Ohio, arriving at approximately 1:57 p.m. Officers/agents observed, via a camera,
HIGGINS Sr.’s vehicle park in the parking lot of Luxury Sports Auto Sales.

13. At approximately 1:53 p.m., VAUGHN Jr.’s vehicle departed the area of VAUGHN Jr.’s
residence located at 609 N. Eppington Drive, Dayton, Ohio according to a court-authorized GPS
tracking device installed on VAUGHN Jr.’s vehicle. VAUGHN Jr.’s vehicle travelled directly to
Luxury Sports Auto Sales, arriving at approximately 2:03 p.m. Officers/agents observed
VAUGEN Jr. exit the driver’s door of VAUGHN Jr.’s vehicle with his left hand in his left pocket
and enter the front passenger door of HIGGINS Sr.’s vehicle. Approximately one minute later,
VAUGHN Jr. exited the front passenger door of HIGGINS Sr.’s vehicle and entered the driver’s
seat of VAUGHN Jr.’s vehicle. Based on my training and experience, I am aware the meetings
between drug traffickers to distribute controlled substances are often brief.

14. At approximately 2:04 p.m., HIGGINS Sr. departed Luxury Sports Auto Sales.
HIGGINS’s vehicle travelled directly to I-75 south travelling towards Cincinnati. Following
HIGGINS Sr.’s departure, VAUGHN Jr. remained inside of VAUGHN Jr.’s vehicle. At
approximately 2:24 p.m., VAUGHN Jr.’s vehicle departed Luxury Sports Auto Sales and was
followed by surveillance.

15. | Atapproximately 2:36 p.m., Ohio State Highway Patrol (OSHP) troopers operating marked
OSHP vehicles conducted a traffic stop on HIGGINS Sr.’s vehicle on I-75 south north of state

route 129. The troopers detained HIGGINS Sr. and directed him to the rear of one of their marked
5
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 9 of 13 PAGEID #: 9

vehicles. TFO David Theobald then directed his canine partner “Jaki” to conduct an open air sniff
of HIGGINS Sr.’s vehicle and “Jaki” alerted to the right front tire on the downside of the vehicle.
TFO Theobald and his canine “Jaki” are a currently certified narcotics team. The team is certified
by the Ohio Peace Officer Training Commission and the Office of the Attorney General (Ohio).
TFO Theobald reports that “Jaki” passed all of his examinations and has successfully located
hidden drugs in the past and therefore your Affiant considers “Jaki” to be reliable. Troopers
subsequently searched the vehicle and located a black plastic underneath the front passenger seat.
Inside the black plastic bag troopers observed two clear plastic bags containing approximately
487.9 grams of cocaine. HIGGINS Sr. was then placed under arrested and transported to the
Cincinnati Police Department for processing.

16. At approximately 3:03 p.m., Trotwood Police officers stopped VAUGHN JIr.’s vehicle.
Officers took VAUGHN Jr. in custody and transported him to the Trotwood Police Department.
During a search of VAUGHN Jr.’s vehicle, officers/agents located $15,502.00, as well as two (2)
phones, SUBJECT TELEPHONES 1 and 2. I believe the currency recovered to be drug proceeds
which VAUGHN Jr. obtained from HIGGINS Sr. Based on my training and experience, the
amount of United States currency recovered from VAUGHN Jr.’s vehicle is consistent with the
value of narcotics recovered from HIGGINS Sr.’s vehicle. I therefore believe that HIGGINS Sr.
had purchased the approximately 487.9 grams of cocaine from WAUGHN Jr. for $15,502 when
they met at Luxury Sports Auto Sales.

17. On January 27, 2020, agents/officers executed a search warrant of the primary residence
of Jerry VAUGHN, at 609 N. Eppington Dr. Trotwood, OH 45426. During the search of the
residence, agents/officers seized: $134,467.00 in suspected drug proceeds, two (2) firearms,
approximately 780.09 grams of cocaine, and five (5) phones, SUBJECT TELEPHONES 3-7

from the residence. Officers/agents also searched the Subaru which was parked on the street
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 10 of 13 PAGEID #: 10

directly in front of 609 N. Eppington Drive and seized SUBEJCT TELEPHONE 8.The Subaru
is registered to and owned by VAUGHN Jr.

18. Based on my training, experience, discussions with other law enforcement officers/agents,
my knowledge that VAUGHN Jr. drove to Luxury Sports Auto Sales in VAUGHN Jr.’s vehicle,
my belief that HIGGINS Sr. obtained approximately 487.9 grams of cocaine from VAUGHN Jr.
at Luxury Sports Auto Sales, my knowledge that officers/agents subsequently seized suspected
drug proceeds and SUBJECT TELEPHONES 1 and 2 from VAUGHN Jr.’s vehicle, my
knowledge that officers/agents seized suspected drug proceeds, two (2) firearms, approximately
780.09 grams of cocaine, and SUBJECT TELEPHONES 3 through 7 from VAUGHN Jr.’s
residence, located at 609 N. Eppington Dr. Trotwood, OH 45426, and my knowledge that
SUBJECT TELEPHONE 8 was in the Subaru which was parked in front of 609 N. Eppington
Drive, I believe VAUGHN Jr. utilized the SUBJECT TELEPHONES 1 through 8 in furtherance
of drug trafficking, and in violation of Title 21, United States Codes, Section 846.

19, Through my training and experience, ] am aware that drug traffickers often communicate
with their customers, couriers, and/or associates through the use of cellular telephones or use of
multiple telephones or other devices, to avoid detection by law enforcement. Based on the above
facts and circumstances, I believe the contents on SUBJECT TELEPHONES will lead to
information that can identify possible stash house locations, money laundering techniques, and

other co-conspirators. Lastly, I believe that probable cause exists to search the SUBJECT

TELEPHONES.

Respectfully submitted,

 

Tyler D. Field ’
Special Agent
Drug Enforcement Administration
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 11 of 13 PAGEID #: 11

Subscribed and sworn to before me on this 42 day of February, 2020.

Honorable Karen L. ee :

United States Magistrate Judge
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 12 of 13 PAGEID #: 12

ATTACHMENT A

The property to be searched:

Subject Telephone 1: Alcatel, Model: 5044R, IMEI: 015026003060983
Subject Telephone 2: iPhone IMEI: 358853102987039
Subject Telephone 3: Alcatel Model: 4015T IMEI: 013929000758792

Subject Telephone 4: iPhone Model: A1241; Serial Number: 889284H8Y7H;
IMEI: 011933009234435

Subject Telephone 5: LG Model: LGL34C, MEID DEC: 270113183808537125
Subject Telephone 6: LG IMEI: 354064086724141, S/N: 708CQUK672414

Subject Telephone 7: Samsung, Model: SM-B311V, FCC ID: A3LSMB311V
Subject Telephone 8: ZTE, Model: Z557BL, IMEI: 8653560363 16339

The above items are currently located at the DEA Cincinnati Resident Office, 36 E. 7

Street, Suite 1900, Cincinnati, Ohio.
This warrant authorizes the forensic examination of the Subject Telephones for the purpose

of identifying the electronically stored information described in Attachment B.
Case: 1:20-mj-00173-KLL Doc #: 1 Filed: 02/12/20 Page: 13 of 13 PAGEID #: 13

ATTACHMENT B
1. All records on the Subject Telephones described in Attachment A that relate to

violations of 21 U.S.C. §§ 846 and involve Jerry VAUGHN Jr., and other yet known and

unknown individuals including:
a. Evidence that shows the Device was used to further facilitate the distribution of

illegal narcotics;

b. lists of customers and related identifying information;

c. types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

d. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

any information recording schedules or travel;

any and all stored telephone numbers;

any and all text messages, to include incoming, outgoing, saved, deleted, and drafts;

so rh ©

Any and all emails, sent, received, delete, draft and/or saved;

any and all voicemails;

a

j. any and all photographs, electronic images, video recordings, and/or images saved
and/or deleted on the cellular device;

k. Any and all data retrieved from Apps on the device;

|. any and all entries made in a calendar and/or notebook feature;

m. any and all personal numbers associated with the cellular device to include the
telephone number, push-to-talk number, make, model, carrier, ESN, IMEI, ICCID,
MEID, SEID, and or IMSI.

2. Evidence of user attribution showing who used or owned the Subject Telephones
at the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history.
